Citation Nr: 9931846	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  97 05 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for cardiovascular 
disease, with hypertension.  

2. Entitlement to service connection for the postoperative 
residuals of a left eye cataract.  

3. Entitlement to an increased rating for tinnitus, currently 
evaluated as 10 percent disabling.  

4. Entitlement to an increased (compensable) rating for 
hearing loss of the left ear.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
September 1964.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an August 1996 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

Review of the record shows that the one of the issues 
developed for appellate consideration is entitlement to 
service connection for loss of vision.  However, it is clear 
from the veteran's contentions that he is actually seeking 
service connection for a left eye cataract only, not other 
developmental eye disorders such as presbyopia and myopia 
that have also been demonstrated on VA examination.  The 
Board will restrict its determination to the left eye 
cataract only.  


FINDINGS OF FACT

1. The veteran sustained trauma of the left side of his head, 
including involvement of his left eye, during service.  

2. Private medical records in 1978 show a history of a left 
eye cataract, subsequent medical records show that a 
cataract was removed from the left eye in 1996.  

3. A chest X-ray study in July 1958 showed cardiomegaly 
possibly secondary to hypertensive cardiovascular disease.  

4. A VA examination in October 1964 showed blood pressure 
readings of 134/90 and 140/100.  

5. The veteran's organic hearing acuity was currently 
manifested by average pure tone thresholds at 1,000, 
2,000, 3,000, and 4,000 hertz of 26 decibels in the right 
ear and 51 decibels in the left ear with speech 
recognition ability 96 percent correct in the right ear 
and 68 percent correct in the left ear.

6. The veteran has tinnitus in his left ear.  


CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for the 
postoperative residuals of a left eye cataract is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (per curiam) (table).  

2. Cardiovascular disease, including hypertension, was 
incurred during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).

3. The criteria for a compensable rating for left ear hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.85, Code 6100 (1999).  

4. The criteria for a rating in excess of 10 percent for 
tinnitus have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.87, Code 6260 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for Service Connection

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including cardiovascular disease and hypertension, 
may be presumed to have been incurred during service if they 
first become manifest to a compensable degree within one year 
of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b).

A.  Left Eye Cataract

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Service medical records show that the veteran sustained a 
concussion in May 1956.  In June 1956 he was treated for left 
eye cellulitis.  Several years later, in May 1964, while 
being evaluated for frequent headaches on the left side, it 
was noted that he did not have any vision in the left lateral 
field.  An ophthalmology consultation noted that the vessels 
of the left eye had moderate narrowing of the veins 
associated with slight dilatation.  This was most prominent 
at the upper nasal borders of the disc.  The impression was 
questionable localized phlebitis or vascular anomaly of the 
left eye.  

Private treatment records, dated in July 1978 show that the 
veteran had a past history of cataracts at that time.  In May 
1996, a VA examination showed a mature left eye cataract with 
vision in that eye of light perception only.  The veteran 
underwent cataract extraction surgery, with lens 
implantation, in June 1996.  

The questionable findings in the service medical records, 
when combined with the history of cataracts shown in 1978 and 
later confirmation of a mature cataract in 1996 are 
sufficient to show continuity of symptomatology which renders 
this claim plausible.  Additional development will be 
addressed in the remand portion of this decision.  

B.  Cardiovascular Disease

As noted, a well grounded claim may be established where a 
chronic disease is shown in service or during an applicable 
presumptive period or where continuity of symptomatology is 
demonstrated during service.  Savage v. Gober, 10 Vet. App. 
489 (1997).  

Review of the service medical records shows that there was no 
pertinent abnormality demonstrated on examination at entry 
into service.  In July 1958, a chest X-ray study showed that 
the heart occupied a markedly transverse position with 
definite evidence to suggest left ventricular prominence.  
The impression was cardiomegaly, possibly secondary to 
hypertensive cardiovascular disease.  An examination was 
conducted by VA in October 1964.  At that time the veteran's 
blood pressure readings were 134/90 and 140/100.  This shows 
that the veteran had manifestations of cardiovascular disease 
both in service and during the applicable presumptive period.  
Thus the claim is well-grounded.  Moreover, the facts 
relevant to this issue on appeal have been properly developed 
and the statutory obligation of the VA to assist the veteran 
in the development of his claim has been satisfied.

Medical records of treatment that the veteran received 
following his release from active duty includes an evaluation 
at Burdick-West Memorial Hospital in July 1978.  At that 
time, the primary admitting diagnosis was angina pectoris.  
In August 1995, the veteran sustained an acute myocardial 
infarction.  He underwent a three vessel coronary bypass 
grafting in March 1996.  

The veteran first manifested cardiovascular disease while he 
was on active duty.  Blood pressure findings that could be 
considered to be hypertensive were shown in VA examination in 
October 1964.  (Hypertension is persistently high arterial 
blood pressure with suggested threshold levels starting at 
140 mm/Hg systolic and 90 mm/Hg diastolic.  Dorland's 
Illustrated Medical Dictionary 799 (27th ed. 1988).)  Under 
these circumstances, it is found that his current 
cardiovascular disease had its onset during service.  
Therefore, service connection is warranted.  

II.  Increased Ratings 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

A.  Hearing Loss

For evaluation of hearing impairment, examinations are 
conducted using the controlled speech discrimination test 
together with the results of pure tone audiometry testing.  A 
numeric designation of impaired efficiency is then assigned 
based upon the results of these tests and a percentage 
evaluation is reached by correlating the results for each ear.  
38 C.F.R. § 4.85 and Tables VI and VII.

An audiometric evaluation was conducted for compensation 
purposes for the VA in May 1996.  At that time, the veteran's 
organic hearing acuity was currently manifested by average 
pure tone thresholds at 1,000, 2,000, 3,000, and 4,000 hertz 
of 26 decibels in the right ear and 51 decibels in the left 
ear with speech recognition ability 96 percent correct in the 
right ear and 68 percent correct in the left ear.  Such 
findings are congruous with those noted on September 1998 VA 
audiometry.

The assignment of a disability rating for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann  v. Principi, 3 Vet. 
App. 345 (1992).  In the instant case, the application of the 
rating schedule to the pertinent facts demonstrates that a 
compensable evaluation is not warranted for a left ear 
hearing loss. 

B.  Tinnitus

Service connection was established for tinnitus, as a result 
of a concussion in service, in a November 1964 rating 
decision.  A 10 percent rating was assigned at that time.  A 
10 percent rating is warranted for this disorder where it is 
shown to be recurrent.  38 C.F.R. § 4.87, Code 6260.  This 
code provides that the highest schedular evaluation for 
tinnitus is 10 percent.  Id.  Thus, he cannot receive an 
increased rating for tinnitus absent an award of an 
extraschedular rating under 38 C.F.R. § 3.321(b).  Dinsay v. 
Brown, 9 Vet. App. 79, 85 (1996).

It is not contended, and the evidence does not tend to show, 
that the veteran's service-connected tinnitus presents such 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards, so as to warrant the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) (1998); 
see Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The 
current evidence of record does not demonstrate that tinnitus 
has resulted in frequent periods of hospitalization or in 
marked interference with employment.  It is undisputed that 
the veteran's symptoms have an adverse effect on employment, 
but it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  Therefore, the 
Board concludes that the RO's action in not referring the 
case for extraschedular consideration was consistent with the 
evidentiary record.  Accordingly, he cannot receive a higher 
evaluation to account for his tinnitus, and his claims must 
be denied. See Dinsay, supra.


ORDER

The claim of entitlement to service connection for the 
postoperative residuals of a left eye cataract is well 
grounded.  To this extent only, the appeal as to this issue 
is granted.  Service connection for cardiovascular disease, 
including hypertension, is granted.  An increased rating for 
hearing loss in the left ear and for tinnitus is denied.  



REMAND

The veteran's claim for service connection for the 
postoperative residuals of a left eye cataract has been found 
to be plausible on the basis of continuity of symptomatology 
and the presumption that the evidence must be accepted as 
true for the purpose of determining whether the claim is well 
grounded.  However, while continuity may have been 
established, there is a question as to whether there is an 
actual relationship between the development of the left eye 
cataract and the symptoms demonstrated by the veteran during 
service.  

In view of the above, the claim is remanded for the 
following:

The RO should arrange for the veteran to 
undergo a special ophthalmologic 
evaluation to ascertain whether the 
development of his left eye cataract may 
be related to the eye symptoms noted 
during service.  The claims file must be 
made available to the examiner for review 
prior to the examination.  The examiner 
should be requested to render an opinion 
concerning whether there is a 
relationship between the development of 
the left eye cataract and service.  The 
specialist should provide complete 
rationale for all conclusions reached.

When this action is completed, the claims should be reviewed 
by the RO.  Should the decision remain adverse, the veteran 
and his representative should be furnished a supplemental 
statement of the case and afforded a reasonable opportunity to 
respond.  Thereafter, the case should be returned to this 
Board for further appellate consideration.  The appellant need 
take no action until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals







